[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 11-12805             MAY 23, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK


                           D.C. Docket No. 4:11-cr-00020-LSC-RRA-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

ROBERT LOUIS KING,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (May 23, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

         Jason Tompkins, appointed counsel for Robert Louis King, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and King’s conviction and sentence are AFFIRMED.




                                          2